Substitute Specification
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Substitute Specification filed on 08/10/22 has been entered and placed in the file.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623